DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1—12 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Attorney MICHAEL HAGGERSON 
REG. NO.: 71037 
01/4/2021


The application has been amended as follows: 
IN CLAIMS, 
please AMEND independent claims 1 & 7.  

1. (Currently Amended) A system, comprising:
one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to:
define a physical property to be monitored within a property perimeter on a property map;
, and wherein the plurality devices include at least one of a camera, a sensor, a drone, or a ground rover;
receive surveillance data and sensor fusion data from a sensor data stream from at least one of the plurality of devices, wherein the surveillance data pertains to an object; 
upon detecting the object, update security status and recognize the object using the surveillance data and the sensor fusion data;
conduct at least one of a time series or a pattern recognition analysis to provide a risk analysis based at least partially on the surveillance data;
deploy at least one of the drone or the ground rover to track and monitor the detected object within the property perimeter;
generate a message comprising risk determination and recommendations for one or more courses of action; and
trigger an alarm to transmit an alert to one or more network connected devices.

7. (Currently Amended) A system, comprising:
one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to:
define a physical property to be monitored within a property perimeter on a property map;
receive a request to register a plurality of devices and a plurality of unmanned vehicles located throughout the property, wherein device data corresponding to each of the plurality of devices and vehicle data corresponding to each of the plurality of unmanned vehicles are stored in a database, and wherein the plurality unmanned vehicles include at least one of a camera, a sensor, a drone, or a ground rover;
deploy the plurality of unmanned vehicles to patrol the property, wherein the plurality of unmanned vehicles is configured to patrol a predetermined patrol route;
and sensor fusion data from a sensor data stream from at least one of the plurality of devices and the plurality of unmanned vehicles, wherein the surveillance data pertains to an object;
upon detecting the object, update security status and recognize the object using the surveillance data and the sensor fusion data;
conduct at least one of a time series or a pattern recognition analysis to provide a risk analysis based at least partially on one or more predefined parameters; 
deploy at least one of the drone or the ground rover to track and monitor the detected object within the property perimeter;
generate a message comprising risk determination and recommendations for one or more courses of action; and
trigger an alarm to transmit an alert to one or more network connected devices.


Allowable Subject Matter
Claims 1—12 are allowed.
The pending claims are allowed with respect to Amendments/REMARKS filed; and also, with the Examiner Amendment(s) above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434